Ferrara Law Group, P.C.

 

June 23, 2020
VIA ECF

Office of the Clerk of Court
United States District Court of New Jersey

Clarkson S. Fisher Building and U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Re: Mark Daniel Hospitality LLC v. Amguard Ins. Co.
Civil Action No, 3:20-cv-06772-FLW-TIB (D.N.J.)

Dear Sir/Madam:

Pursuant to Local Rule 7.1(d)(5), Plaintiff in the above matter respectfully requests a
one-cycle adjournment of Defendant Amguard Insurance Company’s Motion to Dismiss the
Complaint for Declaratory Relief, filed on June 22, 2020. The motion day for Defendant's

Motion is currently July 20, 2020, and has not previously been extended or adjourned.
Plaintiffs’ Opposition is currently due July 6, 2020.

The new motion day will be August 3, 2020. Plaintiff shall file its opposition papers
on or before July 20, 2020, and Defendant shall file its reply on or before July 27, 2020.

Thank you for your attention to this matter,

Respectfully,

FERRARA LAW GROUP, P.C.

/s/ Ralph P. Ferrara

RALPH P. FERRARA
cc: All counsel of record (via ECF)

One State Street Square « 50 W. State St., Suite 1100 » Trenton, NJ 08608 « Tel: (609) 571-3738 « Fax: (609) 498-7440

117 Forrest Avenue, Suite 215 ¢ Narbeth, PA, 19072 « *please direct all mail to our New Jersey office

www.ferraralawgp.com
